195 F.2d 517
BERNSTEINv.UNITED STATES.
No. 6418.
United States Court of Appeals Fourth Circuit.
Argued April 1, 1952.
Decided April 2, 1952.

Harold Bernstein, pro se.
David E. Satterfield, III, Asst. U. S. Atty., Richmond, Va. (A. Carter Whitehead, U. S. Atty., Richmond, Va., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is a petition to be allowed to prosecute an appeal in a criminal case in forma pauperis. The District Judge denied the application by appellant and certified in writing that the appeal was not taken in good faith. Appellant was convicted of stealing a letter from the mail; and he complains because the letter, which was discovered upon a search of his person, was admitted in evidence against him. It appears, however, that appellant was lawfully arrested and imprisoned by police officers who had reasonable ground to believe that he had committed the crime of murder and that the search of his person in the course of which the letter was found was an incident of the arrest and imprisonment. We find nothing which would warrant us in holding that the certificate of the District Judge was "made without warrant or not in good faith." Wells v. United States, 318 U.S. 257, 259, 63 S. Ct. 582, 584, 87 L. Ed. 746.


2
The petition will be denied and the appeal will be docketed and dismissed as lacking in merit.


3
Petition denied.


4
Appeal docketed and dismissed.